 4:10-cr-03129-RGK-CRZ Doc # 175 Filed: 06/16/20 Page 1 of 1 - Page ID # 1366




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiffs,                            4:10CR3129

       vs.
                                                             ORDER
STELLA M. LEVEA, JAMES P.
MASAT, and KENNETH W. MOTTIN,

                    Defendants.


      Upon notification of proof of death of Patricia A. Preissler,

       IT IS ORDERED that the Clerk shall reissue checks in the name Donald C.
Preissler, Personal Representative for the Estate of Patricia A. Preissler. Checks
including those issued on 5/29/2020 should be reissued to Donald C. Preissler. Filing
no. 174 is granted as provided herein. The Clerk shall mail a copy of this order to
Donald C. Preissler.

      Dated this 16th day of June, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge
